UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



SHEWAFERAW SHIBESHI,

        Plaintiff,
                v.                                           Civil Action No. 12-356 (JEB)
UNITED STATES OF AMERICA, et al.,

        Defendants.


                                    MEMORANDUM OPINION

        Pro se Plaintiff Shewaferaw Shibeshi, a frequent litigant in assorted federal and state courts,

has filed this opaque suit against 21 Defendants, including a dozen federal judges who have ruled

against him in previous cases. Having already granted four separate motions to dismiss brought by

seven other Defendants, see ECF Nos. 35, 46, 52, 54, the Court now grants the federal judges’ and

the United States of America’s combined Motion to Dismiss.

I.      Background

        A centerpiece of the many grievances embodied in Plaintiff’s Fourth Amended Complaint is

his unhappiness with the numerous federal judges who have ruled against him in previous frivolous

lawsuits. Plaintiff claims, for example, that assorted courts have “entered in their orders multitude of

misrepresentations and omissions in factual findings and applications of laws.” Fourth Am. Compl.,

¶ 5. Indeed, one federal court “declared that the litigation of Plaintiff is malicious and frivolous.”

Id., ¶ 9. In his so-called “Addendum A,” he goes into great detail about the errors each court made in

his cases. See Fourth Am. Compl., Addendum A.

        His allegations against the United States are as vague as his catalog of errors by federal

judges is detailed. He alleges only that the Department of Homeland Security “required Plaintiff to



                                                    1
meet certain economic standards (property ownership and money) in order to enter or stay in the

United States to pursue his legal cause of actions. [DHS] ignored that Plaintiff’s situation creates

fundamental rights protection duty upon the United States [sic].” Fourth Am. Compl., ¶ 10. In

addition, he claims that “[l]etters sent to [DHS] on August 16 and September 30, 2011 to get visa to

enter or extend stay in the United States to initiate lawsuits, conduct discovery and attend trial

proceedings without requirement of economic standards were ignored. Consequently, Plaintiff

unwillingly remained in legally and economically inferior status in the United States to avoid

imminent obstacle for reentry.” Id., ¶ 11. Such governmental actions allegedly violate the Universal

Declaration of Human Rights (UDHR) and the International Covenant on Civil and Political Rights

(ICCPR). Id., ¶¶ 25-30.

II.     Legal Standard

        In evaluating Defendants’ Motion to Dismiss, the Court must “treat the complaint’s factual

allegations as true . . . and must grant plaintiff ‘the benefit of all inferences that can be derived from

the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000) (quoting

Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979)) (internal citation omitted); see also

Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005). This standard governs

the Court’s considerations of a defendant’s motions under both Rules 12(b)(1) and 12(b)(6). See

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (“in passing on a motion to dismiss, whether on the

ground of lack of jurisdiction over the subject matter or for failure to state a cause of action, the

allegations of the complaint should be construed favorably to the pleader”); Walker v. Jones, 733

F.2d 923, 925-26 (D.C. Cir. 1984) (same). The Court need not accept as true, however, “a legal

conclusion couched as a factual allegation,” nor an inference unsupported by the facts set forth in the

Complaint. Trudeau v. Fed. Trade Comm’n, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)) (internal quotation marks omitted).



                                                     2
III.    Analysis

        As Plaintiff’s claims against the twelve federal judges all stem from acts committed entirely

within the course of their judicial duties, the judges are, as a matter of law, afforded the protection of

judicial immunity. “Few doctrines were more solidly established at common law than the immunity

of judges from liability for damages for acts committed within their judicial jurisdiction.” Pierson v.

Ray, 386 U.S. 547, 553-54 (1967). One purpose of the doctrine is to “protect[] judicial independence

by insulating judges from vexatious actions prosecuted by disgruntled litigants,” Forrester v. White,

484 U.S. 219, 225 (1988) (citation omitted) – precisely the case here. As a result, “judges of courts

of superior or general jurisdiction are not liable to civil actions for their judicial acts, even when such

acts are in excess of their jurisdiction, and are alleged to have been done maliciously or corruptly.”

Stump v. Sparkman, 435 U.S. 349, 355-56 (1978) (citation omitted). Such immunity covers even

suits claiming a deprivation of constitutional rights. See Apton v. Wilson, 506 F.2d 83, 90 (D.C. Cir.

1974) (“The common law immunity of judges is fully applicable in suits under 42 U.S.C. § 1983

alleging deprivations of constitutional rights.”) (citation omitted).

        Plaintiff’s claims against the United States, conversely, fail for different reasons, but only

two bear mention here. First, the claims are conclusory, unsupported, vague legal allegations that fall

far short of the required pleading standard. “[A] complaint must contain sufficient factual matter, [if]

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks and citation omitted). Plaintiff must put forth “factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged,” and there must be “more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citation omitted). Plaintiff complains that DHS ignored his letters and imposed

certain standards on his desire to remain in or enter the country. Such allegations, without

considerably more facts, are entirely insufficient.

        In addition, even if the Court were to find that Plaintiff’s factual allegations were sufficiently
                                                      3
articulated, his legal theories are defective. He bases his suit against the United States on the UDHR

and the ICCPR. Neither, however, “create[s] independent rights that are cognizable in this Court.”

Elie v. Holder, 443 Fed. Appx. 635, 638 (2d Cir. 2011). More specifically, “[t]he ICCPR is not self-

executing, and therefore is not privately enforceable,” and the “UDHR is merely aspirational and

[was] never intended to be binding on member States of the United Nations.” Id. (citations and

internal quotation marks omitted); see also Sosa v. Alvarez-Machain, 542 U.S. 692, 734 (2004)

(UDHR “does not of its own force impose obligations as a matter of international law”). The Court

will thus not permit such claims to proceed.

        Because this is Plaintiff’s fifth attempt to assert a cognizable claim here and because he has

taken up sufficient amounts of the time of this Court and many others, the dismissal of the federal

judges and the United States as Defendants will be with prejudice.

IV.     Conclusion

        As the twelve federal judges are immune from this suit, and as the Fourth Amended

Complaint fails to state a claim for which relief can be granted against the United States, the Motion

to Dismiss will be granted. A separate Order consistent with this Memorandum Opinion shall issue

this date.




                                                        /s/ James E. Boasberg
                                                        JAMES E. BOASBERG
                                                        United States District Judge
Date: February 1, 2013




                                                   4